PER CURIAM.
Appellant was convicted after a non-jury trial of aggravated battery and false imprisonment. The plea of not guilty and request for a “trial by judge” was signed by defense counsel, but not by appellant. The trial court made no on-the-record inquiry of appellant concerning his waiver of jury trial. See Tucker v. State, 559 So.2d 218, 220 (Fla.1990). There is no indication in the record that appellant agreed to the written waiver or otherwise made a knowing, voluntary and intelligent waiver of his right to a trial by jury. On the authority of State v. Upton, 658 So.2d 86 (Fla.1995), we reverse the convictions and remand for a new trial.
DELL, POLEN and GROSS, JJ., concur.